 6:20-md-02977-RJS-CMR Document 123 Filed in ED/OK on 08/13/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF OKLAHOMA


                                                        MDL No. 6:20-2977-RJS-CMR
IN RE: BROILER CHICKEN GROWER
ANTITRUST LITIGATION                                    Hon. Robert J. Shelby

                                                        Hon. Cecilia M. Romero


   PLAINTIFF BARRY MASON CORRECTED CONSENT NOTICE OF DISMISSAL
                       WITHOUT PREJUDICE

       Plaintiff Barry Mason hereby gives notice to the Court of the dismissal of his above-

captioned lawsuit. Plaintiff Mason and Defendants 1 agree and stipulate that this dismissal shall be

without prejudice, and that each party shall bear its own attorneys’ fees and costs incurred to-date.

Dated: August 13, 2021                                        Respectfully submitted,



 /s/ Melinda R. Coolidge                                /s/ J. Douglas Baldridge
 Melinda R. Coolidge*                                J. Douglas Baldridge*
 Michael D. Hausfeld*                                Lisa Jose Fales*
 James J. Pizzirusso*                                Kristin M. Koger*
 HAUSFELD LLP                                        VENABLE, LLP (DC)
 888 16th Street, NW, Suite 300                      600 Massachusetts Ave, NW
 Washington, DC 20006                                Washington, DC 20001
 Telephone: (202) 540-7200                           202-344-4264
 Facsimile: (202) 540-7201                           Fax: 202-344-8300
 Email: mcoolidge@hausfeld.com                       jbaldridge@venable.com
 Email: mhausfeld@hausfeld.com                       ljfales@venable.com
 Email: jpizzirusso@hausfeld.com                     kmkoger@venable.com
 Email: mcoolidge@hausfeld.com
                                                     Leonard L. Gordon*
 Gary I. Smith, Jr.*                                 VENABLE, LLP (NY)


   1
       “Defendants” include Tyson Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc., and
Tyson Poultry, Inc. (collectively, “Tyson”); Perdue Foods, LLC (“Perdue”); Pilgrim’s Pride
Corporation (“Pilgrim’s”); Sanderson Farms, Inc., Sanderson Farms, Inc. (Foods Division),
Sanderson Farms, Inc. (Processing Division), and Sanderson Farms, Inc. (Production Division)
(“Sanderson”); and Koch Foods, Inc. and Koch Meat Co., Inc. (doing business as Koch Poultry
Co.) (“Koch”).


                                                 1
6:20-md-02977-RJS-CMR Document 123 Filed in ED/OK on 08/13/21 Page 2 of 6




HAUSFELD LLP                                  1270 Ave of the Americas, 24th Flr
325 Chestnut Street, Suite 900                New York, NY 10020
Philadelphia, PA 19106                        212-370-6252
Telephone: (215) 985-3270                     Fax: 212-307-5598
Facsimile: (215) 985-3271                     lgordon@venable.com
Email: gsmith@hausfeld.com
                                              Mark K. Stonecipher, OBA # 10483
                                              FELLERS SNIDER BLANKENSHIP BAILEY
Samantha S. Derksen*                          & TIPPENS (OKC)
HAUSFELD & CO. LLP                            100 N Broadway, Ste 1700
12 Gough Square                               Oklahoma City, OK 73102
London, EC4A 3DW                              405-232-0621
Telephone: +44 (0)20 7665-5000                Fax: 405-232-9659
Email: sderksen@hausfeld.com                  mstonecipher@fellerssnider.com

Kimberly A. Fetsick*                          Counsel for Defendant Perdue Foods, LLC
HAUSFELD LLP
33 Whitehall Street, 14th Floor                 /s/ Carrie C. Mahan
New York, NY 10004                            Carrie C. Mahan*, DC Bar #459802
Telephone: (646) 357-1100                     Christopher J. Abbott*, DC Bar #1014487
Facsimile: (212) 202-4322                     Robert A. Dahnke*, DC Bar #230583
Email: kfetsick@hausfeld.com                  WEIL GOTSHAL & MANGES, LLP (DC)
                                              2001 M Street, NW, Ste 600
Daniel J. Walker*                             Washington, DC 20036
BERGER MONTAGUE PC                            Tel: 202-682-7000
2001 Pennsylvania Avenue, NW, Suite 300       Fax: 202-857-0940
Washington, DC 20006                          carrie.mahan@weil.com
Telephone: (202) 559-9745                     christopher.abbott@weil.com
Email: dwalker@bm.net                         robert.dahnke@weil.com

Eric L. Cramer*                               Larry D. Ottaway, OK Bar #6816
Patrick F. Madden*                            Amy Sherry Fischer, OK Bar #16651
BERGER MONTAGUE PC                            FOLIART HUFF OTTAWAY &
1818 Market Street, Suite 3600                BOTTOM
Philadelphia, PA 19103                        201 Robert S. Kerr. Ave., 12th Floor
Telephone: (215) 875-3000                     Oklahoma City, OK 73102
Facsimile: (215) 875-4604                     Tel: 405-232-4633
Email: ecramer@bm.net                         Fax: 405-232-3462
Email: pmadden@bm.net                         larryottaway@oklahomacounsel.com
                                              amyfischer@oklahomacounsel.com
Co-Lead Counsel for Plaintiffs and the
Proposed Class                                Counsel for Pilgrim’s Pride Corporation

M. David Riggs
Donald M. Bingham                              /s/ Bradley D. Justus
Kristopher Koepsel                            Rachel J. Adcox*



                                          2
6:20-md-02977-RJS-CMR Document 123 Filed in ED/OK on 08/13/21 Page 3 of 6




RIGGS ABNEY NEAL TURPEN ORBISON &            Bradley D. Justus*
LEWIS                                        Carmel R. Arikat*
502 West Sixth Street                        AXINN, VELTROP & HARKRIDER LLP
Tulsa, OK 74119                              1901 L Street NW
Telephone: (918) 699-8914                    Washington, DC 20036
Facsimile: (918) 587-9708                    Tel: (202) 912-4700
Email: driggs@riggsabney.com                 Fax: (202) 912-4701
Email: don_bingham@riggsabney.com            radcox@axinn.com
Email: Email: kkoepsel@riggsabney.com        bjustus@axinn.com
                                             carikat@axinn.com
William A. Edmondson (OBA No. 2628)
RIGGS ABNEY NEAL TURPEN ORBISON &            John D. Harkrider*
LEWIS                                        Kail J. Jethmalani*
528 N.W. 12th Street                         AXINN, VELTROP & HARKRIDER LLP
Oklahoma City, OK 73103                      114 W 47th Street
Telephone: (405) 843-9909                    New York, NY 10036
Facsimile: (405) 842-2913                    Tel: 212-728-2200
Email: dedmondson@riggsabney.com             Fax: 212-728-2201
                                             jharkrider@axinn.com
Liaison Counsel for Plaintiffs and the       kjethmalani@axinn.com
Proposed Class
                                             Michael Burrage, OBA #1350
Larry D. Lahman (OBA No. 5166)               Patricia Sawyer, OBA #30712
Roger L. Ediger (OBA 19449)                  WHITTEN BURRAGE
MITCHELL DECLERK, PLLC                       512 N. Broadway Ave., Suite 300
202 West Broadway Avenue                     Oklahoma City, OK 73102
Enid, OK 73701                               Tel: 405-516-7800
Telephone: (580) 234-5144                    Fax: 405-516-7859
Facsimile: (580) 234-8890                    mburrage@whittenburragelaw.com
Email: ldl@mdpllc.com                        psawyer@whittenburragelaw.com
Email: rle@mdpllc.com
                                             Counsel for Defendants Tyson Foods, Inc.,
Vincent J. Esades*                           Tyson Chicken, Inc., Tyson Breeders, Inc.,
HEINS MILLS & OLSON, PLC                     Tyson Poultry, Inc.
310 Clifton Avenue
Minneapolis, MN 55403                         /s/ Daniel E. Laytin, P.C.
Telephone: (612) 338-4605                    Daniel E. Laytin, P.C.*
Facsimile: (612) 338-4692                    Christa C. Cottrell, P.C.*
Email: vesades@heinsmills.com                Stacy Pepper*
                                             Kate Guilfoyle*
Warren T. Burns*                             KIRKLAND & ELLIS LLP
BURNS CHAREST, LLP                           300 North LaSalle Street
900 Jackson Street, Suite 500                Chicago, IL 60654
Dallas, TX 75202                             (312) 862-2000
Telephone: (469) 904-4550                    Fax: (312) 862-2200
Facsimile: (469) 444-5002                    dlaytin@kirkland.com



                                         3
6:20-md-02977-RJS-CMR Document 123 Filed in ED/OK on 08/13/21 Page 4 of 6




Email: wburns@burnscharest.com                   ccottrell@kirkland.com
                                                 stacy.pepper@kirkland.com
Gregory L. Davis*                                kate.guilfoyle@kirkland.com
DAVIS & TALIAFERRO, LLC
7031 Halcyon Park Drive Montgomery, AL            /s/ James Wesley S. Pebsworth
36117                                            James Wesley S. Pebsworth, OBA No. 30900
Telephone: (334) 832-9080                        GABLEGOTWALS
Facsimile: (334) 409-7001                        1100 ONEOK Plaza
Email: gldavis@knology.net                       100 West Fifth Street, Suite 1100
                                                 Tulsa, OK 74103-4217
Charles D. Gabriel*                              (918) 595-4800
CHALMERS & ADAMS LLC                             (918) 595-4990 (fax)
North Fulton Satellite Office                    wpebsworth@gablelaw.com
5755 North Point Parkway, Suite 251
Alpharetta, GA 30022                             Counsel for Sanderson Farms, Inc.,
Telephone: (678) 735-5903                        Sanderson Farms, Inc. (Foods Division),
Facsimile: (678) 735-5905                        Sanderson Farms, Inc. (Processing
Email: cdgabriel@cpblawgroup.com                 Division), and Sanderson Farms, Inc.
                                                 (Production Division)
Larry S. McDevitt*
David M. Wilkerson*
VAN WINKLE LAW FIRM                               /s/ Scott W. Pedigo
11 North Market Street Asheville, NC 28801       Scott W. Pedigo* (Admitted in Colorado) (MS
Telephone: (828) 258-2991                        Bar No. 10735)
Facsimile: (828) 257-2767                        Amy L. Champagne* (MS Bar No. 102447)
Email: lmcdevitt@vwlawfirm.com                   Samuel D. Gregory* (MS Bar No. 104563)
Email: dwilkerson@vwlawfirm.com                  BAKER, DONELSON, BEARMAN,
                                                 CALDWELL & BERKOWITZ, PC
Harlan Hentges (OBA No. 17911)                   100 Vision Drive, Suite 400
HENTGES & ASSOCIATES, PLLC                       Jackson, MS 39211
102 East Thatcher Street                         T: (601) 351-2400
Edmond, OK 73034                                 F: (601) 351-2424
Telephone: (405) 340-6554                        spedigo@bakerdonelson.com
Facsimile: (405) 340-6562                        achampagne@bakerdonelson.com
Email: harlan@organiclawyers.com                 sdgregory@bakerdonelson.com

John C. Whitfield*                               John G. Calender** (DC Bar No. 939124)
Caroline R. Taylor*                              BAKER DONELSON BEARMAN
WHITFIELD BRYSON & MASON, LLP                    CALDWELL & BERKOWITZ, PC
19 North Main Street                             901 K Street NW, Ste 900
Madisonville, KY 42431                           Washington, DC 20001
Telephone: (270) 821-0656                        T: (202) 508-3474
Facsimile: (270) 825-1163                        F: (202) 220-2274
Email: john@wbmllp.com                           jcalender@bakerdonelson.com
Email: caroline@wbmllp.com
                                                 Russell W. Gray* (TN Bar No. 16120)



                                             4
6:20-md-02977-RJS-CMR Document 123 Filed in ED/OK on 08/13/21 Page 5 of 6




J. Dudley Butler*                         Clinton P. Sanko* (TN Bar No.023354)
BUTLER FARM & RANCH LAW GROUP,            BAKER DONELSON BEARMAN
PLLC                                      CALDWELL & BERKOWITZ, PC
499-A Breakwater Drive                    633 Chestnut Street, Suite 1900
Benton, MS 39039                          Chattanooga, TN 37450
Telephone: (662) 673-0091                 T: (423)756-2010
Facsimile: (662) 673-0091                 F: (423)756-3447
Email: jdb@farmandranchlaw.com            rgray@bakerdonelson.com
                                          csanko@bakerdonelson.com

Daniel M. Cohen*                          JOHN R. WOODARD, III, OBA # 9853
CUNEO GILBERT & LADUCA, LLP               COFFEY, SENGER & MCDANIEL PLLC
4725 Wisconsin Ave., NW                   4725 East 91st Street, Suite 100
Suite 200                                 Tulsa, Oklahoma 74137
Washington, DC 20016                      T:(918)292-8787
Telephone: (202)789-3960                  F: (918)292-8788
Facsimile: (202)789-1813                  John@csmlawgroup.com
Danielc@cuneolaw.com
                                          **Application for admission Pending
David S. Muraskin*
PUBLIC JUSTICE, PC                        Attorneys for Defendants Koch Foods, Inc.
1620 L Street NW, Suite 630               and Koch Meat Co., Inc. d/b/a Koch Poultry
Washington, DC 20036                      Co.
Telephone: (202) 861-5245
Facsimile: (202) 232-7203
Email: dmuraskin@publicjustice.net        * admitted pro hac vice

Kellie Lerner*
Matthew J. Geyer*
ROBINS KAPLAN, LLP
399 Park Avenue, Suite 3600
New York, NY 10022
Telephone: (212) 980-7400
Facsimile: (212) 980-7499
Email: KLerner@RobinsKaplan.com

Aaron Sheanin*
ROBINS KAPLAN, LLP
2440 West El Camino Real, Suite 100
Mountain View, CA 94040
Telephone: (650) 784-4040
Facsimile: (650) 784-4041
Email: ASheanin@RobinsKaplan.com

M. Stephen Dampier*
DAMPIER LAW FIRM



                                      5
6:20-md-02977-RJS-CMR Document 123 Filed in ED/OK on 08/13/21 Page 6 of 6




55 North Section Street
P.O. Box 161
Fairhope, AL 36532
Telephone: (251) 929-0900
Facsimile: (251) 929-0800
Email: dampier.steve@gmail.com

Grant L. Davis*
Thomas C. Jones*
Timothy Gaarder*
Thomas E. Ruzicka, Jr.*
DAVIS BETHUNE & JONES, LLC
1100 Main St, Ste 2930
Kansas City, MO 64105
816-421-1600
Email: gdavis@dbjlaw.net
Email: tgaarder@dbjlaw.net
Email: tjones@dbjlaw.net
Email: truzicka@dbjlaw.net

Robert Bonsignore, Esq.
BONSIGNORE, PLLC 3771
Meadowcrest Drive
Las Vegas, NV 89121
781-350-0000
Email: rbonsignore@classactions.us
Email: kschutte@sbbolaw.com

Michael L. Silverman*
ROACH LANGSTON BRUNO, LLP
205 N Michigan Ave, Ste 810
Chicago, IL 60601
Telephone: (773) 969-6160
Email: msilverman@rlbfirm.com

Additional Class Counsel for Plaintiffs and
the Proposed Class

* admitted pro hac vice




                                              6
